Citation Nr: 1339856	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-15 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher rating for migraine headaches, rated 0 percent disabling prior to January 30, 2012 and 10 percent disabling thereafter. 

2.  Entitlement to a compensable rating for burn scars. 

3.  Entitlement to service connection for hematuria.

4.  Entitlement to service connection for an undiagnosed illness manifested by numbness, tingling, and pain to all extremities, and joint swelling to shoulders, elbows, and wrists.

5.  Entitlement to service connection for arthritis of hips, shoulders, elbows, and wrists.

6.  Entitlement to service connection for a neck injury.

7.  Entitlement to service connection for hypertension, claimed as due to service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for sleep apnea.

9.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disability and if so, whether service connection is warranted.

10.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from September 1992 to July 2002, and from August 2004 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to higher ratings for migraine headaches and burn scars; and service connection for sleep apnea; undiagnosed illness manifested by numbness, tingling, and pain to all extremities, and joint swelling to shoulders, elbows, and wrists; arthritis of hips, shoulders, elbows, and wrists; neck injury; bilateral knee disability; and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Hematuria due to underlying disease or injury is not shown.

2.  A December 2007 rating decision denied service connection for right and left knee disabilities; the Veteran filed a timely notice of disagreement (NOD), and a statement of the case (SOC) concerning these claims was issued in November 2008; however, he did not file a timely substantive appeal and the decision is final.

3.  Evidence submitted since the December 2007 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for right and left knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hematuria are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Evidence submitted to reopen the claims of entitlement to service connection for a right knee disability and a left knee disability is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Regarding the hematuria claim, the RO provided the appellant compliant VCAA notice by letter dated in July 2008.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), private treatment records, VA treatment records, and VA examination reports.   

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and did so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Regarding the knee claims, given the Board's favorable disposition to reopen the claims and remand for consideration of the claims on the merits, the Board finds that no discussion of VCAA compliance is necessary at this time.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Hematuria

The Veteran's STRs reveal that hematuria was noted in March 2002.  He was diagnosed with prostatitis and treated.  An intravenous pyelogram (IVP) was conducted the next day, and no hydronephrosis or left pyelocaliceal system was found.  A radiopaque calcification overlying the right hemipelvis, probably representing a phlebolith, was noted.  Subsequently that year a cystoscopy was noted to have been normal.  Post-service treatment records note occasional findings and complaints of hematuria.  

A VA genitourinary examination was conducted in September 2009.  The Veteran's claims file was reviewed.  The examiner noted that the in-service kidney tests were essentially benign.  The Veteran did not have urethral or bladder stones, dilation procedures, drainage procedures, or genitourinary malignancy.  The examiner essentially noted that a review of the Veteran's claims file indicated the Veteran does not have any genitourinary complaints subsequent to the in-service cystoscopy, besides intermittent microscopic hematuria.  

The Veteran believes that has a disability manifested by hematuria which was incurred in service.  He noted the in-service finding of a phlebolith (a small calcified area within a vein) and indicated that this finding could either represent at a kidney stone or other pathology causing his hematuria.  

The Board finds that the preponderance of the evidence is against service connection for hematuria.  A genitourinary disability causing hematuria is not shown in or since service, and calculi of the kidney or bladder is not shown in the initial post separation year.  Although the evidence establishes the presence of microscopic hematuria, this is a laboratory finding and not evidence of any current disability.  In fact, the evidence, including a September 2009 VA genitourinary examination, is devoid of any diagnosis of a chronic kidney disease or chronic genitourinary disability.  Indeed, the September 2009 VA examiner also noted that the in-service kidney tests revealed essentially benign findings.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of any current disability, there can be no valid claim.  

The Board notes that Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer supra, at 225 (1992); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain, supra at 321. 

"Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2013); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Service connection cannot be granted for symptoms, such as hematuria, without evidence of an underlying disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Here, the evidence fails to show that there is an underlying disease or injury.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current disability causing hematuria falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board places great probative weight on the September 2009 Veteran's genitourinary examiner's finding that there was no current disability related to the Veteran's complaints of hematuria.  

Accordingly, the preponderance of the evidence is against the claim and service connection for hematuria is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Petitions to Reopen 

A December 2007 rating decision denied service connection for right and left knee disabilities on the basis that pain was not a disability for which compensation is payable.  

The Veteran filed a timely NOD regarding the denial of his claims, and was provided an SOC concerning these claims in November 2008; however, he did not file a timely substantive appeal to perfect his appeal of these claims to the Board, nor was any relevant new and material evidence received by VA prior to the expiration of the appellate period.  Therefore, those decisions became final.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200-03, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

In May 2009, the Veteran petitioned to reopen his bilateral knee claims.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The evidence submitted and obtained since the December 2007 rating decision includes a January 2010 VA examination diagnosing bilateral knee strain.  As this evidence suggests the Veteran has a diagnosed bilateral knee disability, it relates to a previously unestablished fact, specifically, the presence of a current disability.  Accordingly, this evidence is both new and material, and the Veteran's claims for service connection for left and right knee disabilities must be reopened.  


ORDER

Service connection for hematuria is denied.

New and material evidence having been submitted, the claims for service connection for a right knee disability and left knee disability are reopened, and 
to that extent only, the appeals are granted.


REMAND

The Veteran's representative points out the Veteran's migraine headaches and burn scars symptomatology have increased in severity since the last VA examinations.  The Board notes that the Veteran was afforded examinations in March 2012.  However, the Veteran's representative stated in May 2013 that the conditions had worsened.  In any event, the Board notes that the August 2009 examinations did not appear to include claims file review, and there is no indication that the March 2012 VA neurological or scars examiners reviewed the Veteran's claims file.  Therefore, the Veteran will be afforded new examinations.

In his December 2011 notice of disagreement, the Veteran stated that he has arthritis of the hips, knees, elbows, and wrists due to service.  He also submitted, at that time, an April 2010 letter from his private physician Dr. Kluesner, who stated that the Veteran continues with a diagnosis of osteoarthritis.  Dr. Kluesner may have pertinent treatment records regarding the Veteran's service connection claims for numbness, tingling and pain to all extremities, and joint swelling to shoulders, elbows, and wrists, and for arthritis of hips, shoulders, elbows, and wrists.  Finally, these records may be pertinent to the recently reopened bilateral knee service connection claims.  Therefore, an attempt should be made to obtain these records.  

The Veteran was awarded the Combat Action Badge, among other decorations.  In April 2010, he claims, in part, he injured his neck when his vehicle crashed during an improvised explosive device (IED) attack.  The Veteran's STRs are negative for any findings, complaints or treatment of any motor vehicle accident while he was stationed in the Persian Gulf, or a cervical spine disability.  In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of an in-service event if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995). 

The Veteran has submitted a prescription slip dated in March 2009 diagnosing hypertension, and there are other indications in the record that he has a current disability.  He alleges that his hypertension was caused by anxiety due to his service-connected PTSD.  Therefore, the Veteran will be afforded an examination to resolve this issue.  

Concerning sleep apnea, the Veteran contends that he started having sleep issues in service while overseas in 2005.  He felt tired and snored.  When he returned home, his wife always told him that he was too tired to do perform activities; and he noted that he was often short of breath.  He was diagnosed with sleep apnea and given a continuous positive airway pressure (CPAP) machine.  In addition, the Veteran submitted a Navy Times article noting that researchers have determined that people who live in high pollution areas are more likely to have sleep disorders such as sleep apnea.  The article essentially noted that the pollution caused by the wars and open air burn pits in Iraq and Afghanistan, and the high temperature in Iraq, have caused a 600 percent increase in active duty cases of obstructive sleep apnea.  

The Veteran's STRs are negative for any findings, complaints, or treatment of sleep apnea.  The Veteran's STRs note that a post deployment health assessment was conducted in June 2005.  The Veteran denied difficulty breathing, shortness of breath, frequent trouble sleeping, or feeling tired after sleeping.  He denied being exposed to industrial pollution, or oil fires.  He stated that he was sometimes exposed to smoke from burning trash or feces.  Lung examination was normal.  

Although the Veteran's contentions of experiencing sleep problems in service is contradicted by his comments on his post deployment questionnaire and are of questionable reliability, he does have a current diagnosis of sleep apnea and did allege in service that he was exposed to smoke from burning trash or feces.  In 
light of the treatise information indicating a possible relationship between environmental factors such as burn pits and his diagnosed disability, the Board finds a VA opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Review of the record reflects Dr. Kluesner referred the Veteran to neurologist Dr. Hass.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide completed release forms with the names and addresses of all medical care providers, to specifically include Dr. Kluesner and Dr. Hass, who have treated him for conditions related to migraine headaches, burn scars, cervical spine, knees, hips, shoulders, elbows, wrists, neurological complaints, and hypertension, as well as the diagnostic testing and treatment for sleep apnea.  After securing the necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible and any available records have been associated with the file, the Veteran should be afforded a VA headache evaluation to determine the current nature and severity of his migraine headaches.  The claims folder and relevant electronic VA treatment records should reviewed by the examiner in conjunction with the examination.  The examiner should described all symptomatology related to the Veteran's migraine headaches and indicate the frequency, duration, and severity of the headaches.

3.  Send the claims file to a VA physician to obtain an opinion as to whether the Veteran's obstructive sleep apnea is related to service.  If the physician determines that an examination is necessary, one should be scheduled.  Following review of the claims file, the physician should provide an opinion as to whether it 
is at least as likely as not (a 50% or higher degree of probability) that the Veteran's obstructive sleep apnea is related to exposure to smoke from burning trash or feces during service.  The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.  

4.  The Veteran should be afforded a VA scar examination to determine the nature and severity of his burn scars.  The claims folder and relevant electronic VA treatment records should reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed. 

5.  Schedule the Veteran for a VA spine examination to determine the nature of any neck disability and to obtain an opinion as to whether such is possibly related to service.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any neck disability is related to service, to include his report of his vehicle crashing from an IED explosion.    

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.  

6.  Schedule the Veteran for a VA examination by an appropriate physician to obtain a medical opinion as 
to whether his hypertension is related his service-connected PTSD.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that his current hypertension arose during service, or within one year of separation from service. 

(b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's hypertension was caused by the service-connected PTSD.

(c) If not caused by the Veteran's PTSD, the examiner should provide an opinion as to whether the Veteran's hypertension is aggravated (permanent worsening of the underlying disability beyond natural progress) by the PTSD.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

7.  After undertaking the development above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and afford an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


